MEMORANDUM **
Gonzalo and Maria Buenrostro, husband and wife and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen removal proceedings. To the extent we have jurisdiction it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen where petitioners failed to present any of the promised affidavits to the BIA to support their contention of hardship to Maria Buenrostro’s parents. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall be supported by affidavits or other evidentiary material”).
Petitioners’ remaining contentions are unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.